ORDER

PER CURIAM.
Appellant, Michael A. Jones, appeals from an order entered in the Circuit Court of St. Francois County denying his Rule 24.035 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use of the parties here involved has been provided explaining the reasons for our decision.